DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16-17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US Publication No.: US 2013/0037814 A1 of record, “Oh”) in view of Chen (US Publication No.: US 2017/0031195 A1). 
	Regarding Claim 1, Oh discloses a display device (Figure 1) comprising:
	A first substrate (Figure 1, first substrate 10);
	A gate line disposed on the first substrate and extending along a first direction (Figure 1; Figures 6-7, gate line 221c extends along a first horizontal direction);
	A storage electrode line disposed on a same layer as the gate line (Figures 6-8, storage electrode 221b is disposed on a same layer as the gate line 221c);
	A data line insulated from the gate line and the storage electrode line and extending along a second direction that is perpendicular to the first direction (Figures 6-7, data line 247 extends along a second vertical direction);
	A drain electrode disposed on a same layer as the data line, the drain electrode including a contact pad (Figures 6-8, drain electrode 245, contact pad 240a; Paragraph 0104);
	A first electrode electrically connected to the drain electrode to the contact pad (Figure 8, first electrode 271/280 is electrically connected to contact pad 240a; Figure 1, first electrode 80); 
	A second substrate overlapping the first substrate (Figure 1, second substrate 87); and
	A light blocking layer disposed on the second substrate, the light blocking layer including an opening which exposes the first electrode (Figure 1, light blocking layer 80 has an opening which at least exposes a part of first electrode 80), wherein
	An edge of the storage electrode extending along the first direction and disposed adjacent to the first electrode in the second direction and an edge of the contact pad of the drain electrode extending along the first direction and disposed adjacent to the first electrode in the second direction are disposed on a line which extends in the first direction in a plan view (Figure 7, as annotated below).
	Oh fails to disclose a spacer disposed on the first electrode, wherein a maximum width of the spacer in the first direction is greater than a maximum width of the first electrode in the first direction. 
	However, Chen discloses a similar display comprising a spacer disposed on the first electrode, wherein a maximum width of the spacer in the first direction is greater than a maximum width of the first electrode in the first direction (Chen, Figure 3B, first electrode PE, spacer PS).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oh to include a spacer as disclosed by Chen. One would have been motivated to do so for the purpose of  maintaining a cell gap and minimizing substrate misalignment while optimizing spacer features for high resolution displays (Chen, Paragraphs 0044-0046). 

    PNG
    media_image1.png
    515
    642
    media_image1.png
    Greyscale


Regarding Claim 2, Oh in view of Chen discloses the display device of claim 1.
Oh fails to explicitly disclose that a distance between the edge of the storage electrode line and the edge of the contact pad of the drain electrode is less than 10um in the second direction. However, Oh does disclose the general environment of having the contact pad of the drain electrode overlap almost entirely with the storage electrode line thereby leaving a minimum amount of space between the edges of each in the second direction (Oh, Figure 7, as annotated in the rejection of claim 1). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between the edge of the storage electrode line and the edge of the contact pad of the drain electrode is less than 10um in the second direction is the result-effective variable, and when this distance is optimized to the appropriate length within the specified parameters of a given display device, the recognized results of improving display quality are realized. While Oh does not directly disclose that a distance between the edge of the storage electrode line and the edge of the contact pad of the drain electrode is less than 10um in the second direction, Oh does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance between the edge of the storage electrode line and the edge of the contact pad of the drain electrode is less than 10um in the second direction for the purpose of improving element communication and capacitance thereby improving display quality.
	Regarding Claim 16, Oh in view of Chen discloses the display device of claim 1, wherein the contact pad of the drain electrode and a portion of the storage electrode are spaced apart from each other in the first direction (Figure 7, at least a portion of the contact pad 240a is spaced apart from the storage electrode 221b in a first horizontal direction).

Regarding Claim 17, Oh in view of Chen discloses the display device of claim 16.
Oh fails to explicitly disclose that the spaced distance is in a range of 2um to 3um. However, Oh discloses the general distance of having a spacing between the storage electrode and the contact pad (Oh, Figures 6-8). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the spaced distance is in a range of 2um to 3um is the result-effective variable, and when this distance is optimized to the appropriate length within the specified parameters of a given display device, the recognized results of improving display quality are realized. While Oh does not directly disclose that the spaced distance is in a range of 2um to 3um, Oh does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Oh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the spaced distance is in a range of 2um to 3um for the purpose of improving element communication and capacitance thereby improving display quality.

	Regarding Claim 18, Oh in view of Chen discloses the display device of claim 1, wherein the first electrode includes: a stem portion extending along the second direction (Figure 6, stem portion 271, as annotated below); fine branch portions extending from the stem portion (Figure 6, fine branch portions 280); and a protrusion connected to the drain electrode; and wherein the protrusion and the stem portion are spaced apart from each other in the second direction (Figure 6, as annotated below). 

    PNG
    media_image2.png
    742
    530
    media_image2.png
    Greyscale




	
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Kim (US Publication No.: US 2005/0264741 A1 of record).
Regarding Claim 3, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose that an edge of the light blocking layer is disposed on the line which extends in the first direction.
However, Kim discloses a similar display where an edge of the light blocking layer is disposed on the line which extends in the first direction (Kim, Figure 3, light blocking layer 126 extends along line overlapping with storage electrode 122 and contact pad 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oh to have the light blocking layer disposed on the line as disclosed by Kim. One would have been motivated to do so for the purpose of improving the aperture ratio and decreasing light leakage (Kim, Paragraphs 0036-0038). 

Regarding Claim 4, Oh in view of Kim and Chen discloses the display device of claim 3.
Oh fails to disclose that a distance between the edge of the light blocking layer, the edge of the storage electrode line, and the edge of the contact pad of the drain electrode in the second direction is less than 10 um. 
Kim also fails to explicitly disclose that a distance between the edge of the light blocking layer, the edge of the storage electrode line, and the edge of the contact pad of the drain electrode in the second direction is less than 10 um. However, Kim discloses the general environment of having edges of the light blocking layer, storage electrode line, and the contact pad of the drain electrode overlap closely together (Kim, Figure 3). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between the edge of the light blocking layer, the edge of the storage electrode line, and the edge of the contact pad of the drain electrode in the second direction is less than 10 um is the result-effective variable, and when this distance is optimized to the appropriate length within the specified parameters of a given display device, the recognized results of improving aperture ratio are realized. While Kim does not directly disclose that a distance between the edge of the light blocking layer, the edge of the storage electrode line, and the edge of the contact pad of the drain electrode in the second direction is less than 10 um, Kim does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance between the edge of the light blocking layer, the edge of the storage electrode line, and the edge of the contact pad of the drain electrode in the second direction is less than 10 um for the purpose of decreasing light leakage thereby improving aperture ratio of the display.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Cho et al (US Publication No.: US 2011/0149183 A1 of record, “Cho”).
Regarding Claim 5, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose that a difference between a width of the first electrode in the first direction and a width of the spacer in the first direction is 20% or less.
 Cho also fails to explicitly disclose a spacer disposed on the first electrode, wherein a difference between the maximum width of the first electrode in the first direction and the maximum width of the spacer in the first direction is 20% or less. However, Cho discloses  spacer disposed on the first electrode (Cho, Figure 3B, spacer 290A, first electrode 254; Paragraph 0037). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a difference between the maximum width of the first electrode in the first direction and the maximum width of the spacer in the first direction is 20% or less is the result-effective variable, and when this difference is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving aperture ratio are realized. While Cho does not directly disclose that a difference between the maximum width of the first electrode in the first direction and the maximum width of the spacer in the first direction is 20% or less, Cho does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a difference between the maximum width of the first electrode in the first direction and the maximum width of the spacer in the first direction is 20% or less for the purpose of improving liquid crystal molecules alignment thereby improving aperture ratio of the display.

Regarding Claim 15, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose a color filter disposed between the drain electrode and the first electrode; and a spacer disposed on the first electrode, wherein the color filter has an opening exposing the contact pad of the drain electrode and the spacer covers the opening in a plan view.
However, Cho discloses a similar display comprising a color filter disposed between the drain electrode and the first electrode; and a spacer disposed on the first electrode, wherein the color filter has an opening exposing the contact pad of the drain electrode and the spacer covers the opening in a plan view (Cho, Figure 3B, color filter 270 has an opening H2 comprising spacer 290A, first electrode 254, drain electrode 250d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oh to include a color filter with an opening and spacer as disclosed by Cho. One would have been motivated to do so for the purpose of improving liquid crystal alignment thereby improving display quality (Cho, Paragraph 0037). 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Long et al (US Publication No.: US 2018/0252969 A1 of record, “Long”).
Regarding Claim 6, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose that the storage electrode line includes: a first storage electrode line and a second storage electrode line extending along 15the first direction and spaced apart from each other with the first electrode disposed therebetween; a third storage electrode line and a fourth storage electrode line extending along the second direction to connect the first storage electrode line and the second storage electrode line; and 20a fifth storage electrode line connecting the first storage electrode line to the third storage electrode line and the fourth storage electrode line, and wherein the fifth storage electrode line and the contact pad of the drain electrode overlap each other in a plan view.
However, Long discloses a similar device where the storage electrode line includes: a first storage electrode line and a second storage electrode line extending along 15the first direction and spaced apart from each other with the first electrode disposed therebetween; a third storage electrode line and a fourth storage electrode line extending along the second direction to connect the first storage electrode line and the second storage electrode line; and 20a fifth storage electrode line connecting the first storage electrode line to the third storage electrode line and the fourth storage electrode line, and wherein the fifth storage electrode line and the contact pad of the drain electrode overlap each other in a plan view (Long, Figure 4, as annotated below, where Paragraph 0046 discloses an overlap between the contact pad and the fifth storage electrode line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include a particular storage electrode line design as disclosed by Long. One would have been motivated to do so for the purpose of achieving a larger capacitance and a thinner insulating medium (Long, Paragraph 0047). 

    PNG
    media_image3.png
    612
    519
    media_image3.png
    Greyscale


Regarding Claim 7, Oh in view of Long and Chen discloses the display device of claim 6.
Oh fails to disclose that each of the third storage electrode line and the fourth storage electrode line includes a region extending along the first direction. 
However, Long discloses a similar device where each of the third storage electrode line and the fourth storage electrode line includes a region extending along the first direction (Long, Figure 4, as annotated in the rejection of claim 6 above discloses L-shaped third and fourth storage electrode lines). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include a particular storage electrode line design as disclosed by Long. One would have been motivated to do so for the purpose of achieving a larger capacitance and a thinner insulating medium (Long, Paragraph 0047). 

Regarding Claim 8, Oh in view of Long and Chen discloses the display device of claim 7.
Oh fails to disclose that a width of the region extending along the first direction in each of the third storage electrode line and the fourth storage electrode line is 8um or more.
Long also fails to explicitly disclose that a width of the region extending along the first direction in each of the third storage electrode line and the fourth storage electrode line is 8um or more. However, Long discloses the general environment of having the third and fourth storage lines extend in a first direction for a large width portion of the pixel (Long, Figure 4, as annotated in the rejection of claim 6 above). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a width of the region extending along the first direction in each of the third storage electrode line and the fourth storage electrode line is 8um or more is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of achieving a large capacitance are realized. While Long does not directly disclose that a width of the region extending along the first direction in each of the third storage electrode line and the fourth storage electrode line is 8um or more, Long does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Long, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a width of the region extending along the first direction in each of the third storage electrode line and the fourth storage electrode line is 8um or more for the purpose of achieving a larger capacitance with a thinner insulation thereby minimizing display width and improving display design.

Regarding Claim 9, Oh in view of Long and Chen discloses the display device of claim 7.
Oh fails to disclose that edges of the third storage electrode line and the fourth storage electrode line extending along the first direction are disposed adjacent to the first electrode in the second direction and the edge of the contact pad of the drain electrode extending along the first direction and disposed adjacent to the first electrode in the second direction are disposed on the line which extends in the first direction in a plan view.
However, Long discloses a similar device where edges of the third storage electrode line and the fourth storage electrode line extending along the first direction are disposed adjacent to the first electrode in the second direction and the edge of the contact pad of the drain electrode extending along the first direction and disposed adjacent to the first electrode in the second direction are disposed on the line which extends in the first direction in a plan view (Long, Figure 4 as annotated in the rejection of claim 6 above, discloses a portion of the third and fourth storage electrode lines in a first direction that also overlap with the contact pad of the drain electrode (Paragraph 0046) and so are disposed on the line which extends in the first direction in a plan view). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include a particular storage electrode line design as disclosed by Long. One would have been motivated to do so for the purpose of achieving a larger capacitance and a thinner insulating medium (Long, Paragraph 0047). 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen and Long in further view of Jang et al (US Publication No.: US 2011/0156165 A1 of record, “Jang”).
Regarding Claim 10, Oh in view of Long and Chen discloses the display device of claim 6.
Oh fails to disclose that the storage electrode line has a first groove and a second groove disposed at opposite edges of the fifth storage electrode line in the first direction.
However, Jang discloses a similar display where the storage electrode line has a first groove and a second groove disposed at opposite edges of the fifth storage electrode line in the first direction (Jang, Figure 4B, fifth storage electrode line 225, as annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include first and second grooves as disclosed by Jang. One would have been motivated to do so for the purpose of preventing signal delay (Jang, Paragraph 0061).

    PNG
    media_image4.png
    179
    497
    media_image4.png
    Greyscale


Regarding Claim 11, Oh in view of Long and Jang and Chen discloses the display device of claim 10.
Oh fails to disclose that a length of the first groove and the second groove in the second direction is 8um or more.
Jang also fails to explicitly disclose that a length of the first groove and the second groove in the second direction is 8um or more. However, Jang discloses the general environment of using the storage electrode line positioning to reduce parasitic capacitance and preventing signal delay (Jang, Paragraphs 0061-0062). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a length of the first groove and the second groove in the second direction is 8um or more is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing parasitic capacitance are realized. While Jang does not directly disclose that a length of the first groove and the second groove in the second direction is 8um or more, Jang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Jang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a length of the first groove and the second groove in the second direction is 8um or more for the purpose of reducing parasitic capacitance and preventing signal delay.

Regarding Claim 12, Oh in view of Long and Chen discloses the display device of claim 6.
Oh fails to disclose that the fifth storage electrode line has a third groove disposed at the edge of the fifth storage electrode line disposed adjacent to the first electrode in the second direction.
However, Jang discloses a similar device where the fifth storage electrode line has a third groove disposed at the edge of the fifth storage electrode line disposed adjacent to the first electrode in the second direction (Jang, Figure 4B, as annotated below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include a groove as disclosed by Jang. One would have been motivated to do so for the purpose of preventing signal delay (Jang, Paragraph 0061).

    PNG
    media_image5.png
    179
    497
    media_image5.png
    Greyscale


Regarding Claim 13, Oh in view of Long and Jang and Chen discloses the display device of claim 12.
Oh fails to disclose that a length of the third groove in the second direction is in a range of 2um to 3um.
Jang also fails to explicitly disclose that a length of the third groove in the second direction is in a range of 2um to 3um. However, Jang discloses the general environment of using the storage electrode line positioning to reduce parasitic capacitance and preventing signal delay (Jang, Paragraphs 0061-0062). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a length of the third groove in the second direction is in a range of 2um to 3um is the result-effective variable, and when this width is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of reducing parasitic capacitance are realized. While Jang does not directly disclose that a length of the third groove in the second direction is in a range of 2um to 3um, Jang does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Jang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a length of the third groove in the second direction is in a range of 2um to 3um for the purpose of reducing parasitic capacitance and preventing signal delay.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Tamaki (US Publication No.: US 2017/0261796 A1). 
Regarding Claim 14, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose that a distance between an edge of the spacer and an edge of the opening in the second direction is in a range of 5um to 10um.
Further, Tamaki also fails to explicitly disclose that a distance between an edge of the spacer and an edge of the opening in the second direction is in a range of 5um to 10um.  However, Tamaki discloses the general distance of having a spacing between the spacer and the opening of the light blocking layer (Tamaki, Figure 7A, spacer SP, opening of light blocking layer SH) and the importance of having a gap between the opening and the spacer (Tamaki, Paragraphs 0040-0042). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a distance between an edge of the spacer and an edge of the opening in the second direction is in a range of 5um to 10um is the result-effective variable, and when this distance is optimized to the appropriate length within the specified parameters of a given display device, the recognized results of improving display quality are realized. While Tamaki does not directly disclose that a distance between an edge of the spacer and an edge of the opening in the second direction is in a range of 5um to 10um, Tamaki does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Tamaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a distance between an edge of the spacer and an edge of the opening in the second direction is in a range of 5um to 10um for the purpose of improving aperture ratio while ensuring cell gap stability. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Chen in further view of Lee et al (US Publication No.: US 2011/0096259 A1 of record, “Lee”).
Regarding Claim 19, Oh in view of Chen discloses the display device of claim 1.
Oh fails to disclose a spacer dispose on the first electrode, wherein the gate line includes: a first gate line and a second gate line disposed side by side in the first direction; and a gate electrode connecting the first gate line and the second gate line, and wherein the spacer overlaps the gate electrode in a plan view.
However, Lee discloses a similar display comprising a spacer dispose on the first electrode, wherein the gate line includes: a first gate line and a second gate line disposed side by side in the first direction; and a gate electrode connecting the first gate line and the second gate line, and wherein the spacer overlaps the gate electrode in a plan view (Lee, Figures 6-7, spacer 490, first electrode 480, first gate line GL1, second gate line GL2, gate electrode GE1; Paragraph 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Oh to include a spacer overlapping with the gate electrode as disclosed by Lee. One would have been motivated to do so for the purpose of maintaining a cell gap while simultaneously blocking lower light thereby improving display quality (Lee, Paragraphs 0055-0056).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871